Citation Nr: 0705027	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In a November 2003 rating decision, the RO granted service 
connection for coronary artery disease and assigned an 
initial 30 percent rating, effective January 20, 1994.  The 
veteran thereafter perfected a timely appeal as to the rating 
assigned by the RO.

In July 2005, the veteran filed a motion to advance this case 
on the docket, based on financial hardship.  In August 2005, 
the Board granted the motion, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (2006).

In October 2005, the veteran testified at a hearing which was 
chaired by the undersigned Veterans Law Judge in Washington, 
D.C.  A transcript of that hearing is of record.

In December 2005 and again in September 2006, the Board 
remanded the claim for an increased rating for coronary 
artery disease for further development.  After this was 
accomplished, a supplemental statement of the case (SSOC) was 
issued in December 2006 by the VA Appeals Management Center 
(AMC) which continued the denial of an increased rating for 
coronary artery disease.  The issue of an increased rating 
for coronary artery disease is once again before the Board.

Issues not on appeal

In the November 2003 rating decision, the RO assigned an 
effective date of January 20, 1994 for service connection for 
the cardiovascular disease.  In a July 2004 rating decision, 
the RO terminated special monthly compensation based on the 
loss of use of the lower extremities, effective November 1, 
2004.  The veteran appealed.

In December 2005, the Board denied the claims of an effective 
date earlier than January 20, 1994 for the award of service 
connection for coronary artery disease and entitlement to 
restoration of special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) based on loss of use of 
both lower extremities.
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005). 

In May 2006, the veteran submitted a statement to the RO, 
indicating that he "disagreed with the Board of Veterans 
Affairs [sic] decision to deny the earlier effective date for 
my arteriosclerotic heart disease . . . ."  In a December 
2006 statement, the veteran expressed similar disagreement 
regarding the December 2005 Board decision.  The Board cannot 
divine the veteran's intent [i.e., whether he was intending 
to appeal to the United States Court of Appeals for Veterans 
Claims (the Court), to request reconsideration of the Board's 
December 2005 decision, to file a motion alleging clear and 
unmistakable error in the Board's decision, to reopen his 
claim at the RO level, or to do nothing except express 
unhappiness].  The veteran, who is unrepresented, is advised 
that he bears a responsibility to communicate in a clear 
fashion.  In any event, as an attachment to the Board's 
December 2005 decision he was provided with a statement 
concerning his options, as well as his right to 
representation.  The matter of the veteran's entitlement to 
an earlier effective date has been resolved and it will be 
discussed no further herein.


FINDINGS OF FACT

1.  The veteran's coronary artery disease results in light 
manual labor not being feasible; more significant 
consequences are not medically demonstrated.

2.  The veteran's coronary artery disease is not shown to be 
manifested by more than one episode of acute congestive heart 
failure in the past year; workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
coronary artery disease, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 30 percent disability rating 
for coronary artery disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2006); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

2.  The criteria for referral of the service-connected 
coronary artery disease for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected coronary artery disease, which is currently 
rated 30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2005, the Board remanded this claim for the VA 
AMC to obtain additional VA treatment records and to schedule 
the veteran for a VA examination.  The AMC obtained 
additional VA treatment records, and the veteran underwent a 
VA examination in February 2006.  In September 2006, the 
Board remanded the claim again for a VA examiner to address 
the presence or absence of specific symptomatology noted in 
the action paragraphs of the December 2005 remand.  

The report of an October 2006 VA examination reflects that 
the examiner addressed the presence or absence of specific 
symptomatology noted in the action paragraphs of the 
September 2006 remand.  The AMC has thus complied with the 
directives of the December 2005 and September 2006 remands.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
September 2006, which was specifically intended to address 
the requirements of the VCAA.  This VCAA letter advised the 
veteran of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim for an increased rating.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would schedule him for an examination.  [A VA physical 
examination was conducted in October 2006.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the VCAA letter, the RO informed the veteran that he could 
submit any evidence himself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim resulting in the assignment of a 30 
percent disability rating was adjudicated by the RO in 
November 2003, prior to the September 2006 VCAA letter.  The 
veteran's claim was, however, readjudicated following the 
issuance of the VCAA letter in September 2006, and after that 
the veteran was allowed the opportunity to present evidence 
and argument in response.  See the SSOC issued in December 
2006.  The Board accordingly finds that there is no prejudice 
to the veteran in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for the disability on appeal.  Moreover, as explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the September 2006 VCAA letter.  
Additionally, the RO specifically addressed element (5) in 
the September 2006 VCAA letter to the veteran.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes service medical records, VA 
treatment records, private treatment records, Social Security 
Administration records, and reports of VA examinations, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.

In his May 2006 statement, the veteran noted that his VA 
primary care doctor was prohibited from giving a statement on 
the degree of the severity of the veteran's coronary artery 
disease.  An August 12, 2005 VA outpatient record reflects 
that the veteran asked that his treating doctor provide a 
"disability opinion" for his claim on appeal to the Board 
and that the treating doctor indicated that he "was told not 
to do so."  [Although not specifically stated in the record, 
this may have been due to a policy at the VA Medical Center 
which may prohibit VA health care providers from compromising 
their patient relationships by becoming involved in matters 
which are being adjudicated.]  

In any event, the veteran has been afforded several VA 
examinations that address the current level of his coronary 
artery disease.  These will be discussed below.  There is 
more than adequate evidence upon which the Board can base an 
informed decision.  To the extent that the veteran wishes to 
obtain an opinion from his treating VA physician, that 
physician has already declined.  The Board
has no power, and sees no practical need, to require the 
physician to do so. 

The Board additionally observes that the veteran was free to 
obtain statements and reports from any health care provided 
he choose.  This was made clear to him in the "give us 
everything you've got" and other language in the VCAA 
letter.  See also 38 U.S.C.A. § 5107(a) (West 2002).

In the December 2006 statement, the veteran alleged that VA 
lost some of his records.  He also apparently alleged 
malfeasance on the part of VA employees.  
The Board notes that the veteran's claims folder is a four-
volume file encompassing a multitude of medical records, 
statements from the veteran, and other evidence.  There is no 
indication that there are missing medical records, and the 
veteran has not identified any specific records that are 
allegedly missing.  Nor is there any objective evidence of 
any malfeasance as the veteran appears to contend.   

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  As noted in the Introduction above, in 
October 2005, the veteran presented testimony at a hearing 
held in Washington, DC before the undersigned Veterans Law 
Judge.  As was allude to above, he has been informed of his 
right to representation and has elected to proceed 
unrepresented.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.


Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

As was noted in the Introduction, service connection has been 
made effective as of effective January 20, 1994.  During the 
period in which service connection has been granted, VA 
issued revised regulations amending the portion of the rating 
schedule dealing with cardiovascular disorders.  Effective 
January 12, 1998, VA revised the criteria for diagnosing and 
evaluating coronary artery disease, Diagnostic Code 7005.  
See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104).  

In the November 2003 rating decision, the RO rated the 
veteran's coronary artery disease as 30 percent disabling 
under both former Diagnostic Code 7005 and current Diagnostic 
Code 7005.  The Board notes that the veteran was provided 
with the amended regulations in the May 2006 SSOC.  
Accordingly, there is no prejudice to the veteran in deciding 
this appeal based on those regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected coronary artery disease under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, or after 6 months, with 
chronic residual findings of congestive heart failure, angina 
on moderate exertion, or more than sedentary employment 
precluded, is assigned a 100 percent evaluation.  

Arteriosclerotic heart disease following a typical history of 
acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, and more 
than light manual labor not feasible, is assigned a 
60 percent evaluation.  

Arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, and ordinary manual labor feasible, is 
assigned a 30 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).



(ii.) The current schedular criteria

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2006), the 
general rating schedule for arteriosclerotic heart disease 
(coronary artery disease), the following levels of disability 
are pertinent:

30%	Documented coronary artery disease resulting in workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

60%	Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

100%	Documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 30 percent disability 
rating for coronary artery disease under the old and new 
Diagnostic Code 7005 [arteriosclerotic heart disease 
(coronary artery disease)], which deals specifically with 
coronary artery disease.  The Board can identify no more 
appropriate diagnostic code, and the veteran has not pointed 
to a more appropriate diagnostic code.  

There is one evidentiary item, an April 2003 VA 
echocardiogram, which shows findings consistent with 
hypertensive heart disease.  However, the four volumes of 
medical evidence otherwise show a diagnosis of coronary 
artery disease.  Based on the medical evidence, the veteran's 
cardiovascular disability is more appropriately rated as 
coronary artery disease.  In any event, the current rating 
criteria for coronary artery disease and hypertensive heart 
disease are the same.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007 (2006).

Mittleider concerns

The RO has consistently denied the veteran's claim on the 
basis that the majority of symptomatology which he contends 
is due to his service-connected cardiovascular disease is in 
fact the product of non-cardiac disabilities, both service-
connected and non-service-connected.  The veteran in essence 
contends otherwise, indicating that his coronary artery 
disease, alone, is productive of symptomatology which is more 
significant than is contemplated in the currently assigned 30 
percent disability rating.

Compensation can only be granted for service-connected 
disabilities and, in this case, only for the service-
connected coronary artery disease and residuals thereof.  See 
38 U.S.C.A.  § 101(13) (West 2002).  Thus, in rating the 
veteran's coronary artery disease, it is incumbent upon the 
Board to identify, and disregard, any pathology which is due 
to a non service-connected disability, such as a psychiatric 
disorder, or another service-connected disability, such as 
his service-connected lumbar spine and bilateral knee 
disabilities.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The veteran currently has two primary symptoms, fatigue and 
chest pain.  The question is whether the fatigue and chest 
pain are due to the service-connected cardiovascular disease 
or are attributable to other sources, in particular 
musculoskeletal and/or psychiatric problems.  Resolution of 
this issue requires competent medical evidence, which can be 
provided neither by the Board or by the veteran himself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters].  

There is of record competent medical evidence which both 
supports and refutes a finding that the veteran's current 
fatigue and chest pain are due to the service-connected 
coronary artery disease.  
 
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
finding that the veteran's current symptoms of fatigue and 
chest pain are not cardiac in nature outweighs the evidence 
in favor (the September 2005 VA stress test).

With respect to chest pain, a November 1993 VA treatment 
shows an assessment of chest pain atypical for ischemia, and 
the report of an October 1995 VA examination contains a 
diagnosis of atypical chest pains with previous abnormal 
thallium exercise tolerance test.  The November 1993 VA 
treatment record and the report of the October 1995 VA 
examination are of limited probative value because this 
evidence does not specifically relate the veteran's chest 
pain to his coronary artery disease.  Indeed, both reports 
characterize the chest pain as "atypical".  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]. 

A February 2006 VA examiner stated that the most recent 
cardiac catheterization (in September 2005) showed minimal 
coronary artery disease and that the impression from that 
catheterization was that the veteran's chest pain was not 
related to coronary artery disease. The report of a September 
2005 VA cardiac catheterization in essence determined that 
there was no evidence of obstruction to explain the veteran's 
chest pain.  The Board notes that this finding is based on an 
invasive procedure that resulted in extensive findings.  The 
Board places great weight on the conclusion of the February 
2006 examiner.  

With respect to symptoms of fatigue, there are of record a 
very thorough, four-page February 2006 VA examination report 
and opinion and a very thorough, six-page October 2006 VA 
examination report and opinion.  Both reports were based upon 
both an examination of the veteran and review of the four-
volume VA claims folder.  

The February 2006 VA examiner determined that the low degree 
of workload (which was congruent with the assignment of a 60 
percent disability rating) was "most probably" not 
secondary to coronary artery disease butt was due to the 
veteran's chronic pain in his knees and low back and his 
fatigue.  With regard to the nature of the fatigue, the 
examiner indicated that the veteran was chronically fatigued 
and that there did not seem to be a cardiac explanation for 
that fatigue.  

The February 2006 VA examiner added that the most recent 
cardiac catheterization (in September 2005) showed minimal 
coronary artery disease.  The examiner, in essence, 
determined that the veteran's current fatigue, which in 
combination with his chronic pain from his service-connected 
low back and bilateral knee disabilities results in a maximum 
workload of 4 to 5 METs, is not a manifestation of his 
coronary artery disease.  

The Board attaches great weight of probative value to this 
opinion.  The opinion of the 2006 VA examiner is consistent 
with the most recent VA treatment for chest pain in March 
2006 showing a negative cardiac profile.

In short, the competent medical evidence of record shows that 
the veteran's chest pain and fatigue are not due to the 
service-connected coronary artery disease.  
The veteran's lay contentions to the contrary carry no weight 
of probative value.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

Schedular rating

The September 2005 VA cardiac catheterization revealed that 
there was a normal global left ventricular function, there 
was no evidence of obstruction to explain the veteran's 
reported symptom (he had recently and repeatedly complained 
of chest pain), that the recent stress test appeared to be a 
false positive, that there was mild coronary artery disease, 
and that there was single-vessel coronary artery disease.  
The 2006 VA examiner diagnosed minimal coronary artery 
disease.  

These medical observations appear to be congruent with the 
recent outpatient treatment records, including the March 2006 
report, showing a negative cardiac profile.  

(i) The former schedular criteria

Under the former schedular criteria, a 60 percent disability 
rating assigned if more than light manual labor is not 
feasible.  

The October 2006 VA examiner opined that the veteran's 
service-connected coronary artery disease is not severe 
enough to preclude him from doing light manual labor.  The 
reasons for that opinion have been alluded to in the Board's 
Mittleider discussion above, namely that the veteran's 
complaints of chest pain and fatigue are in fact related to 
causes other than the service-connected heart disease.     
The Board further notes that the October 2006 VA examiner 
opined that the veteran's coronary artery disease was not 
manifested by acute coronary occlusion or acute coronary 
thrombosis, as was evidenced by the veteran's visits to the 
emergency room, where a myocardial infarction was ruled out; 
and his most recent left heart catheterization, which did not 
show any serious or limiting coronary artery disease.  
  
No competent medical opinion is of record which specifically 
refutes the determination of the October 2006 VA examiner.  
To the extent that the veteran himself is contending that his 
coronary artery disease precludes more than light manual 
labor, the Board notes that lay persons, such as the veteran, 
are not competent to opine on medical matters such as 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

Accordingly, a higher rating under the former criteria of 
Diagnostic Code 7005 is not warranted.

(ii.)  The current schedular criteria

Under the current schedular criteria, in order to warrant a 
disability rating of 60 percent, the evidence must show one 
of the following: (1) documented coronary artery disease 
resulting in more than one episode of acute congestive heart 
failure in the past year; (2) a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (3) left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

The criteria in Diagnostic Code 6604 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].

There is no medically documented evidence of even one episode 
of acute congestive heart failure in the past year, much less 
more than one episode.  
The veteran does not appear to contend otherwise.

With regard to the veteran's workload, as noted above, the 
February 2006 VA examiner concluded that the veteran could 
only perform a workload of 4 to 5 METs, but that this limited 
workload was due to non-cardiac fatigue and chronic pain from 
the service-connected lumbar spine and bilateral knee 
disabilities rather than his cardiac symptomatology.  As 
discussed above, the medical evidence shows that the 
veteran's fatigue is not a manifestation of his coronary 
artery disease, and that his chest pain is not due to angina, 
and is not otherwise a symptom of his coronary artery 
disease.  

As for left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent, there is competent medical evidence 
which both supports and refutes a finding that the veteran 
has a left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent. The evidence in the veteran's favor 
arguably consists of a report of a June 2005 VA myocardial 
perfusion study with wall motion.  The impressions of that 
report include mildly decreased left ventricular ejection of 
47 percent.  

The evidence against a finding that the veteran has a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent includes a May 1994 VA echocardiogram, a December 
1996 VA cardiac catheterization, an April 2003 VA 
echocardiogram, the September 2005 VA cardiac 
catheterization, and the report of the February 2006 VA 
examination.

The report of the May 1994 VA echocardiogram reveals normal 
global left ventricular function.  The report of the December 
1996 cardiac catheterization shows a normal left ventricle 
and an ejection fraction of 64 percent.  The report of the 
April 2003 VA echocardiogram shows normal global left 
ventricular function and an ejection fraction of 65 percent.  
The report of the September 2005 VA cardiac catheterization 
shows that global left ventricular function was normal.  
The report of the February 2006 VA examination reveals that 
the examiner consulted with the doctor who prepared the 
report of the September 2005 VA cardiac catheterization and 
that it was determined that the veteran's latest ejection 
fraction was 55 to 65 percent by left heart catheterization.  

The Board attaches greater weight of probative value to the 
report of the September 2005 VA cardiac catheterization and 
the report of the February 2006 VA examination than on the 
June 2005 VA myocardial perfusion study.  The September 2005 
and February 2006 evidence is the most recent and this 
evidence showing a normal ejection fraction of 55 to 65 
percent is consistent with the evidence from 1994 to 2003 
that shows a normal global left ventricular function and an 
ejection fraction ranging from 64 to 65 percent.  The June 
2005 report, in short, appears to be an outlier which has not 
been replicated in other studies over a period of many years.  

Therefore, the Board finds that the veteran does not have 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.

In summary, under the current schedular criteria, a 60 
percent rating is not met or approximated.  It is obvious 
that if a 60 percent rating is not warranted, the even more 
stringent criteria for a 100 percent rating have also not 
been met.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the November 2003 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, January 20, 1994, has 
the veteran's coronary artery disease met or nearly 
approximated the criteria for a 60 percent disability rating 
under the former criteria of Diagnostic Code 7005 and that at 
no time since January 12, 1998 (the effective date of the 
current schedular criteria) has the veteran's coronary artery 
disease met or nearly approximated the criteria for a 60 
percent disability rating under the new criteria of 
Diagnostic Code 7005.  

The medical evidence over the years has not shown that the 
coronary artery disease is manifested by more than light 
manual labor not being feasible; by more than one episode of 
acute congestive heart failure in the past year; by a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or by left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  There does not appear to have 
been either an appreciable worsening of or diminution of 
symptoms at any time since service connection was awarded.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular consideration

In a May 2006 SSOC, the AMC considered the matter of referral 
of the issue of increased rating for coronary artery disease 
for consideration of an extraschedular rating.  The Board 
will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his coronary artery disease.  Indeed, it 
does not appear from the record that he has been hospitalized 
recently for his coronary artery disease.  The Board notes 
that the veteran was not admitted for an overnight 
hospitalization when he was seen on March 1, 2006, for chest 
pain and that he was discharged that same day with a negative 
cardiac profile.  The Board further notes that the October 
2006 VA examiner opined that the veteran's coronary artery 
disease was not manifested by acute coronary occlusion or 
acute coronary thrombosis, as was evidenced by the veteran's 
visits to the emergency room, where a myocardial infarction 
was ruled out.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
invoke consideration of the extraschedular provisions.  The 
report of the February 2006 VA examination reflects that the 
veteran had not worked since he was 46 years old (he is 
currently 60 years old) because of fatigue and chronic pain.  
As discussed above, the most recent medical evidence 
describes the veteran's coronary artery disease as minimal or 
mild, and the veteran's pain and fatigue have been attributed 
by competent medical evidence to other causes.  

There is nothing in the current evidence of record to 
indicate that the coronary artery disease has caused 
impairment with employment over and above that contemplated 
in the assigned 30 percent disability rating under Diagnostic 
Code 7005.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

In any event, the Board notes that the veteran is in receipt 
of a total rating based upon individual unemployability due 
to service-connected disability (TDIU) and has been for many 
years.  The matter of the assignment of an extraschedular 
rating for the coronary artery disease is effectively moot in 
any event.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Additional comment

The Board notes the veteran's assertion that a higher rating 
is warranted because heart disease is the number one killer 
of men in the United States.  Setting aside whether the 
veteran's assertion is correct, the Board notes that the 
question in the case is not whether coronary artery disease 
can be a fatal disease.  Rather, the present level of 
disability and, in this case, the level of disability since 
the date of grant of service connection, are of primary 
concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Fenderson, supra.  

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
coronary artery disease.  The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected coronary artery disease is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


